Title: To George Washington from Edmund Randolph, 13 October 1794
From: Randolph, Edmund
To: Washington, George


        
          (Private)Sir
          PhiladelphiaOctober 13. 1794. ½ past ten o’clock
        
        Mr Freire, the Portuguese Minister, is arrived; and he is to call upon me to-day at 2 o’clock.
        Mrs Washington having written this morning will have told you, that she and the family are in good health.
        There is great reason to fear, that the French are making rapid strides towards Amsterdam; notwithstanding the interruption, which Breda and Maestricht are likely to give them.
        I am writing to Mr Jay; and shall keep the letter open, in case his private letter to you should induce you to send any particular instruction. I have the honor, sir, to be with the highest respect and affectionate attachment yr mo. ob. serv.
        
          Edm: Randolph
        
      